DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019 and 03/05/2020 were filed after and on the filing date of the instant application on 11/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 8, and 15 are recited limitations “generating … clean probabilities for samples in a training dataset …” in line 6 of claim 1, in line 8 of claim 8, and in line 10 of claim 15, and the claims also are recited “generating … including clean samples from the training dataset, wherein the clean samples are determined based on … clean probabilities” in lines 8-9 of claim 1, in lines 10-11 of claim 8, and in lines 12-14 of claim 15. And thus, it is unclear whether “samples” are the same as “clean samples/the clean samples” or not. There is insufficient antecedent basis for these limitations in the claims.
	Dependent claims 2-7, 9-14, and 16-20 are rejected for the same reasons as in their respective independent claims.
	Appropriate correction is required.
	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.
The closest prior art of Volkova (US-PGPUB 2018/0365562) discloses neural network architecture using labeled dataset, unlabeled dataset, noisy labels, and clean labels (see Fig. 1, paragraphs [78], [91]).
Audhkhasi et al. (US-PGPUB 2016/0019459 A1) noise-enhanced convolutional neural networks (see Figs.1-2).
Lee et al. (U.S. Patent No. 10,726,313 B2) teach active learning method for temporal action localization in untrimmed videos (see Fig 2).
The prior art does not teach the clean probabilities/clean samples as claimed.
The prior art does not teach training to update parameters.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
06/06/2022